10/18/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0248


                                          DA 21-0248
                                     _________________

STATE OF MONTANA,

               Plaintiff and Appellee,

      v.                                                            ORDER

REGINA LEE THOMPSON,

               Defendant and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing Appellant’s opening brief filed
electronically on October 17, 2022, this Court has determined that the brief does not
comply with the below-referenced Rule.
       M. R. App. P. 12(1)(i) provides that an appellant, along with the opening brief,
shall provide an appendix containing the relevant judgment, orders, findings of fact,
conclusions of law, jury instructions, rulings, or decisions from which the appeal is taken,
together with any written memorandum or rationale of the court, and those pages of the
transcript containing any oral ruling in support. Appellant has not done so. Accordingly,
while the Court accepts filing of Appellant’s opening brief, the Court requests Appellant
electronically submit a revised appendix including the relevant document(s) from which
she appeals.
       IT IS ORDERED that within ten (10) days of the date of this Order Appellant
shall electronically file with the Clerk of this Court a revised appendix containing the
changes necessary to comply with the specified Rule and that Appellant shall serve
copies of the revised appendix on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to Appellant and to all
parties of record.